Citation Nr: 0839555	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for eye pain due to an 
undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran served in the Army from March 1992 to March 1996 
and in the Coast Guard from February 1997 to April 1997.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for eye 
pain. 

The veteran failed to appear at a scheduled Board hearing.  


FINDING OF FACT

The evidence is against a finding that the veteran has eye 
pain due to an undiagnosed illness attributable to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for eye 
pain due to an undiagnosed illness have not been met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for eye pain in June 
2005.  The RO provided the appellant with the notice of the 
criteria for assigning disability ratings and effective dates 
in March 2006.  While the second notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in November 2006 and 
September 2007 supplemental statements of the case, following 
the provisions of notice.  The veteran has not alleged any 
prejudice as a result of untimely notification, nor has any 
been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has afforded the veteran an opportunity to attend a 
hearing and VA examinations, obtained service medical records 
and assisted the veteran in obtaining evidence.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that he suffers from eye pain due to an 
undiagnosed illness that he incurred during service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more prior to the specific presumption period of 
September 30, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i)(2007).

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, and 
neurologic signs or symptoms. 38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

As documented by his military records, the veteran is a 
Persian Gulf War veteran, having served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the 
VA provisions pertaining to Persian Gulf veterans are 
applicable to this case.

Service medical records indicate that, at an enlistment 
clinical evaluation for the Army in December 1991, the 
veteran had normal eyes generally.  In February 1995 a 
medical care note indicates the veteran's eyes felt slimy, 
and the note continued the veteran had problems with 
allergies in the past.  The veteran reported wearing glasses 
or contact lenses in December 1995, and he reported eye 
trouble.  The veteran was seen for a routine eye examination 
in January 1996, and he reported pain around the eyes.  The 
evaluation notes indicate that eye glasses had already been 
ordered, but they had not been received.  

The veteran again reported eye trouble generally at his 
February 1997 enlistment in the Coast Guard; however, an 
enlistment examination at this same time noted that the 
veteran's eyes were normal.   

At a July 2005 VA examination, the veteran reported 
intermittent discomfort in his eyes over a long period of 
time that is relieved by wearing glasses.  Upon external 
examination, the veteran's lids, lashes and lacrimal 
apparatus were within normal limits.  The veteran's discs, 
maculae, and vessels were also entirely normal, and there was 
no evidence of disease.  The examining doctor diagnosed the 
veteran with a myopic astigmatism and repeated that there was 
no evidence of eye disease.  The doctor concluded that the 
veteran's intermittent discomfort in his eyes is largely 
relieved by wearing glasses.  

In June 2006 the veteran was seen at a VA center where it was 
noted the veteran suffered from eye strain.  The note 
indicated the veteran had visions changes, and he was 
referred for an eye examination.  The veteran was told he 
would get a prescription at the eye clinic, but he would need 
to pay for glasses on his own.  

The medical evidence does not support that the veteran has 
eye pain due to an undiagnosed illness.  The record indicates 
the veteran's eye pain has been due to eye strain that he 
experiences due to an astigmatism, which was explicitly 
diagnosed in the July 2005 VA examination.  The rest of the 
veteran's eye examination was normal, and there was no 
evidence of any disease.  The doctor further stated that the 
veteran's intermittent eye discomfort is largely relieved by 
wearing glasses.  

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation. 38 C.F.R. § 3.303(c), 4.9. There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service. VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90 (July 18, 
1990).

There is no indication from the evidence that service 
connection is warranted for the veteran's astigmatism based 
on any of the limited exceptions.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for eye pain due to an undiagnosed illness is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  


ORDER

Entitlement to service connection for eye pain due to an 
undiagnosed illness is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


